Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone message from Derek Lightner on 7/5/22.

The application has been amended as follows: 

	In lines 22-23 of claim 1, replace “viscosity index improver” with “viscosity index improver which is an olefin copolymer”.

	In lines 2-3 of claim 9, delete “and is an olefin copolymer”

Statement of Reasons for Allowance
Claim 1 and its dependent claims have been amended to replace “comprising” with “consisting of” language, and to further limit the components of the claimed composition. Of particular note, the claim now requires that the mineral base oil (B) have a T2 of 405° to 510° C and a T5 of 425° to 550° C, and that the base oils (A), (B), and (C) be 90% or more of the total base oil by mass. The amendment overcomes the rejections set forth in the office action mailed 1/12/22, since the base oil taught in paragraph 147 of the cited Tagawa reference has a maximum T5 of 405° C, outside the range recited in the amended claims. Tsujimoto (U.S. PG Pub. No. 2011/0218131) discloses in paragraphs 275, 278, 289-290, 306, and 309-310 a composition comprising a mineral oil-derived base oil which can have distillation characteristics in accordance with those of the amended claims, and which where the composition can also include ester and PAO base oils, but the composition of Tsujimoto also requires a poly(meth)acrylate viscosity index improver, while the amendments filed 6/10/22 and the examiner’s amendment set forth above exclude viscosity index improvers other than olefin copolymers from the claimed composition. One of ordinary skill in the art would not be motivated to modify Tsujimoto to remove the required poly(meth)acrylate component since it would affect the ability of the composition to function in the manner intended by Tsujimoto. In paragraphs 173, 186-187 and 213 Tsujimoto discloses another embodiment of a composition comprising a first and second base oil and additional base oils which can be synthetic base oils, but the first base oil of Tsujimoto does not have distillation characteristics in accordance with the amended claims, and based on the teachings in paragraphs 211-212 one of ordinary skill in the art would not have been motivated to include the first base oil of Tsujimoto in the composition in an amount of 10% or less of the base oil mixture, as required by the limitation of amended claim requiring that the base oils (A), (B), and (C) be 90% or more of the total base oil by mass. The amended claims are therefore allowable over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771